Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:

Horizon Health Care, Inc., Date: November 13, 2007
Petitioner, Docket No. C-06-387
Decision No. CR1689

Centers for Medicare & Medicaid
Services.

DECISION GRANTING
MOTION FOR SUMMARY JUDGMENT

This matter is before me on the Motion for Summary Judgment dated July 31, 2006, filed
by the Centers for Medicare & Medicaid Services (CMS). CMS seeks summary
affirmation of its December 12, 2005 termination of the Medicare provider agreement of
Petitioner Horizon Health Care, Inc. (Petitioner or Horizon) effective December 29, 2005.
In support of its Motion, CMS proffered five Exhibits (CMS Exs. 1-5). CMS Exs. 3 and
4 each has an Attachment (Att.). All are admitted as designated.

Petitioner filed a “Motion to Deny CMS’s [R]equest for Summary Judgment,” dated July
31, 2006, and received on August 7, 2006. Petitioner did not proffer exhibits in support
of its Motion to Deny. On September 1, 2006, Petitioner filed its “Supplement to July
31, 2006 Motion to Deny CMS’s Motion for Summary Judgment,” along with five un-
numbered and unpaginated documents, which have been marked Petitioner’s Exhibits 1-5
(P. Exs. 1-5) and are admitted as designated.

By a September 14, 2006 filing, CMS requested leave to reply to Petitioner’s Motion to
Deny and filed Proposed Reply and Findings of Fact and Conclusions of Law. By Order
issued September 26, 2006, CMS was granted leave to reply and its proposed findings of
fact and conclusions of law were received into the record on September 14, 2006.
2

CMS moves for summary affirmation of its termination of Petitioner’s Medicare provider
agreement on two bases. First, CMS asserts that Petitioner’s failure to furnish ownership
information to the State survey agency at the time the survey was conducted is
noncompliance with a Condition of Participation (COP) in 42 C.F.R. § 484.12, along with
42 C.F.R. § 489.53(a)(8), which authorizes termination of a provider agreement based on
noncompliance with section 484.12(b). Second, CMS argues that Petitioner’s failure to
make skilled nursing visits (SNVs) to one of its patients (P-8) consistent with P-8’s
physician-ordered plan of care is tantamount to condition-level noncompliance with the
COP in 42 C.F.R. § 484.30. Because there are no material facts in dispute as to the two
asserted bases and undisputed facts demonstrate entitlement to favorable judgment as a
matter of law, 1 GRANT CMS’s Motion for Summary Judgment.

Material Facts:

Petitioner is a home health agency located in Chino, California. Before the events from
which this proceeding arose, it provided services as a Home Health Agency (HHA) under
the Medicare program, pursuant to the general plan established at section 1861(0) of the
Social Security Act (Act), 42 U.S.C. § 1395x(o), and implementing regulations at 42
C.F.R. Part 484.

On or about May 10, 2005, Nikko Ashton-Cole sold all of her shares of common stock in
Horizon to H. Clifton Ross and his wife Travenna J. Ross. CMS Ex. 2 (copy of
Assignment of Stock Separate from Share Certificate). The Rosses, as sole owners of all
of Horizon’s common stock, in turn, sold all of their shares to Ruth Hernandez Guarina
on May 18, 2005. Thus, as of May 19, 2005, Ms. Guarina was the sole owner of Horizon,
the disclosing entity. CMS Ex. 3 (Declaration of Diane Greif, a CMS employee, executed
July 27, 2006), Att. (copy of Mr. Ross’s October 7, 2005 correspondence to Diane Grief,
describing the May 18, 2005 stock transfer to Ms. Guarina, with copies of documents
evidencing the stock sale). According to Mr. Ross, Mr. Sonny Agonias acted on behalf of
his principal Ms. Guarina, and he managed, directly or indirectly, all activities of
Petitioner as of the sale of the Rosses’ entire interest in Horizon to Ms. Guarina. CMS
Ex. 3, Att.

On July 21, 2005, the California Department of Health Services, Licensing and
Certification, San Bernardino Office (CDHS), initiated a complaint survey of Petitioner.
In connection with the survey, CDHS inquired about information on the ownership and
control of Horizon. Horizon’s staff were provided with a blank Form CMS-1513
(Disclosure of Ownership and Control Interest Statement) to complete. CMS Ex. 4
(Declaration of Donna Gilbreth, R.N.), at 1. Petitioner represented that Mr. Ross
(referred to as Owner A in the Statement of Deficiencies and Plan of Correction (Form
3

CMS-2567, hereinafter, “2567”)) owned Horizon. CMS Ex. 4, at 1-2; CMS Ex. 1, at 10-
11 (documentation in the 2567 of Petitioner’s responses to surveyor request for ownership
information). Petitioner’s responses, most of which were furnished by Mr. Agonias, the
individual who presented himself as Horizon’s Chief Financial Officer (CFO), were to the
effect that the “owner” of Horizon, referring to Mr. Ross, could not be contacted because
he was “very sick in the hospital” (July 21, 2005), or “not available, I [Mr. Agonias]
spoke to him [Mr. Ross] a couple of days ago” (July 22, 2005), or that Mr. Ross is “out of
the country and we [referring to Horizon staff] don’t know where he is” (July 22, 2005).
CMS Ex. 1, at 10-11.

Also, as noted in the 2567 (CMS Ex. 1, at 10), CFO Mr. Agonias and another individual
acting as Horizon’s administrator and director of patient care services (DPCS) both
denied that a change in ownership had occurred. Mr. Agonias stated that a transfer of
shares had occurred, and that he believed that a transfer of shares was not tantamount to a
change in ownership. Mr. Agonias further stated that Horizon had had two owners, each
with a 50-percent ownership interest (referring to Mr. Ross and Mrs. Ross, who each held
a 50-percent ownership stake), but that on May 18, 2005, Owner B (referring to N.
Ashton-Cole) transferred her 50-percent share to Owner A (Mr. Ross). This
communication occurred in the morning, on July 21, 2005. CMS Exs. 1, at 10; 4, at 1-2.
On July 21, 2005, in the afternoon, Horizon’s administrator/DPCS returned the completed
Form CMS-1513, indicating “yes” to a change of ownership within the last year. CMS
Ex. 4, Att. (completed Form CMS-1513). That form, signed by Ms. E. Fischer, R.N., “as
administrator/DPCS,” identified only Owner A (Mr. Ross) as the individual with
ownership or controlling interest in Horizon. CMS Ex. 4; CMS Ex. 1, at 10.
Subsequently, the surveyor conducted an interview with the administrator/DPCS. The
administrator/DPCS stated that the person who presented himself as Horizon’s CFO
(referring to Mr. Agonias) is “currently in the process of buying the agency” and that “the
paperwork is being done.” CMS Ex. 1, at 10.

On July 26, 2005, the surveyor received a telephone call from a woman who identified
herself as “the most recent” administrator/DPCS before the “current administrator”
arrived in May 2005. That individual confirmed that a man and his wife (apparently
referring to the Rosses) sold their interest in the business to the “current administrator”
(presumably referring to Ms. Guarina) when Owner B (N. Ashton-Cole) “left back in
May [2005].” The surveyor then interviewed the current administrator/DPCS, and that
individual denied ownership, in whole or in part, and stated that a transfer of ownership to
the CFO was in progress. CMS Ex. 1, at 11. On July 28, 2005, a telephone interview was
conducted with Owner A (Mr. Ross), who denied that he had been abroad, hospitalized,
or for whatever reason unavailable for an interview from July 21 through July 26, 2005.
Mr. Ross confirmed that, on May 18, 2005, he and his wife became sole owners of
4

Horizon; that Owner B (N. Ashton-Cole) had transferred her 50-percent ownership to him
(with the other 50-percent share to his wife). The following day, on July 29, 2005, Mr.
Ross contacted the surveyor by telephone to clarify his prior communication as to
ownership, and stated that he had transferred his interest in Horizon to Owner C
(presumably referring to R. Guarina). He further stated that he had attended one
governing board meeting following the transfer on May 18, 2005, and had signed some
“papers,” but denied further involvement with Horizon since then. CMS Ex. 1, at 11-12.

In connection with the survey, on July 26, 2005, CMS identified another deficiency
deemed a basis for termination: failure to provide proper care to P-8, a home-bound,
68-year-old woman whose diagnoses included uncontrolled diabetes, asthma, elevated
cholesterol, and hypertension, by failing to adhere to her care plan. 42 C.F.R. § 484.30.
Specifically, P-8’s care plan required SNVs once a week for one week, and thereafter,
twice a week for eight weeks. P-8 was provided no SNV during a 15-day period, from
June 30, 2005 to July 15, 2005, following her enrollment as Horizon’s patient on June 28,
2005. CMS Ex. 1, at 6-8. Asa result, P-8 had no home care service consistent with her
physician’s care plan during the period immediately after admission to Horizon. CMS Ex.
1, at 58-60.

Although the 2567 and subsequent CMS correspondence refer to the survey as having
been completed on or about July 26, 2005, the survey was terminated on that date, before
completion, due to the surveyor’s determination that Petitioner had failed to produce the
records requisite to a complete survey. CMS Ex. 4, at 3.

By correspondence dated October 19, 2005, CMS notified Petitioner that the survey
documented noncompliance with four Medicare COPs, and that CMS had concluded that
Petitioner had refused to permit examination of its records. The latter is a separate basis
for termination under 42 C.F.R. § 489.53(a)(5). CMS advised Petitioner that, based on
these findings, it had initiated a process that would result in termination of Petitioner’s
Medicare provider agreement unless Petitioner promptly returned to compliance with
applicable Medicare requirements. Petitioner was provided an opportunity to submit its
credible allegation of compliance evidencing correction of all deficiencies.

On November 2, 2005, Petitioner submitted to CMS documentation alleging correction of
deficiencies cited in the 2567. CMS determined that the submitted documentation did not
credibly evidence correction of all identified deficiencies. CMS then proceeded with
termination of Petitioner’s provider agreement. By correspondence dated December 12,
2005, CMS advised Petitioner of termination effective December 29, 2005. By a June 30,
2006 Notice of Issues for Which Summary Judgment Will be Requested and Report of
Readiness to Present Evidence for Adjudication of the Case, CMS provided Horizon
5

supplemental and amended notice that the termination of its provider agreement is based
on provisions in 42 C.F.R. § 489.53(a)(8) and on condition-level noncompliance with
COPs in sections 484.18 and 484.55, in addition to the bases for termination previously
notified.

Petitioner requested administrative review in correspondence dated February 9, 2006,
addressed to Deborah Romero, Manager, Hospital and Community Care Operation,
Division of Survey & Certification, Centers for Medicare and Medicaid Services, at 75
Hawthorne Street, 4"" Floor, San Francisco, California 94105 (CMS’s San Francisco,
California, Regional Office). Also, on what apparently was a simultaneous filing (it bears
a date of February 9, 2005, which appears to have been erroneous as to the year),
Petitioner submitted a separate appeal request addressed to the Administrative Law Judge
(ALJ), Departmental Appeals Board (DAB), but sent to the aforementioned address in San
Francisco. The latter request, addressed to the DAB, but sent to San Francisco, referred to,
and included, a document described as “Horizon’s position paper,” which, in turn, refers to
exhibits and attachments thereto.

CMS forwarded the former (February 9, 2006) appeal request to the Civil Remedies
Division (CRD) on April 10, 2006, commencing this proceeding. In correspondence
dated July 21, 2006, CMS forwarded the latter (February 9, 2005) appeal request,
together with Petitioner’s position paper, explaining that it “might... have inadvertently
omitted the request dated February 9, 2005” when it sent the request dated February 9,
2006 on April 10, 2006. In the same July 21, 2006 correspondence, CMS indicated it was
in the process of copying attachments and exhibits to which the February 9, 2005 appeal
request refers, and would forward them to the CRD under separate correspondence.

Then, by correspondence dated August 7, 2006, CMS sent to CRD the attachments and
exhibits referred to in Horizon’s position paper.

Controlling Law and Regulations:

Under the Medicare program, an HHA is a public agency or private organization that
provides skilled nursing and other therapeutic services to individuals primarily on the
basis of visits to their homes. Section 1861(m) of the Social Security Act (Act), 42
U.S.C. § 1395x(m), describes the covered services that HHAs provide under the Medicare
program. Section 1861(0) of the Act, 42 U.S.C. § 1395x(o), establishes the statutory
definitions that govern HHA participation in the Medicare program. Finally, section

1891 (a) of the Act, 42 U.S.C. § 1395bbb(a), creates a framework of conditions with
which HHAs must comply in order to participate in the Medicare program.
6

The Secretary of Health and Human Services (Secretary) has issued regulations at 42
C.F.R. Part 484 which further govern the participation of HHAs in the Medicare program.
Specifically, the provisions in 42 C.F.R. §§ 484.10-484.55 set forth the Secretary’s
refinement of the statutory requirements for HHAs’ participation in Medicare by
establishing fourteen general COPs. The regulations express these COPs as broadly-
stated criteria for HHA performance in various fields, such as patient rights, compliance
with local, state and federal laws, skilled nursing and therapy services, and patient
assessments. They also establish Standards of Participation (SOPs) as subsidiary
components of the COPs.

To determine whether an HHA is complying with all COPs, a state survey agency
evaluates the provider’s satisfaction of various SOPs within the fourteen COPs. 42
C.F.R. § 488.26(b). The state survey agency documents and records its findings on a
standardized Statement of Deficiencies Form, referred to as Form 2567 (and referred to as
“2567” herein). Failure to comply with a COP occurs where deficiencies, either
individually or collectively, are “of such character as to substantially limit the provider’s
or supplier’s capacity to furnish adequate care or which adversely affect the health and
safety of patients ...”. 42 C.F.R. § 488.24(b). After examining documented deficiencies,
CMS may terminate an HHA’s participation in Medicare if it determines, either based on
the state survey agency’s 2567 or on its own initiative, that the HHA is not complying
with one or more COP(s). Section 1866(b)(2)(A) of the Act, 42 U.S.C.

§ 1395cc(b)(2)(A); 42 C.F.R. §§ 488.20, 488.24, and 488.26.

As applicable to this case, 42 C.F.R. § 489.53(a)(8) requires disclosure of information
concerning an HHA’s ownership and management consistent with 42 C.F.R. § 420.206,
and a violation of section 489.53(a)(8) constitutes noncompliance with COPs in 42 C.F.R.
§ 484.12 (and SOP in 42 C.F.R. § 484.12(b)) and 42 C.F.R. § 489.53(a)(1). In relevant
part, 42 C.F.R. § 420.206 provides as follows:

(a) Information that must be disclosed. A disclosing entity must submit the
following information in the manner specified in paragraph (b) of this
section:

(1) The name and address of each person with an ownership or
control interest in the entity .. . totaling 5 percent or more. ...
(b) Time and manner of disclosure.

(1) Any disclosing entity that is subject to periodic survey and
certification of its compliance with Medicare standards must supply
the information specified by paragraph (a) of this section to the State
survey agency at the time it is surveyed. The survey agency will
promptly furnish the information to the Secretary.

(c) Consequences of failure to disclose.

(2) CMS terminates any existing agreement... of, any disclosing
entity that fails to comply with paragraph (b) of this section.

The SOP in 42 C.F.R. § 484.12(b) provides, in pertinent part:

The HHA must comply with the requirements of Part 420, Subpart C of this
chapter. The HHA also must disclose the following information to the State
survey agency at the time of the HHA’s initial request for certification, for
each survey, and at the time of any change in ownership or management:

(1) The name and address of all persons with an ownership or
control interest in the HHA as defined in §§ 420.201, 420.202, and
420.206 of this chapter.

As relevant here, section 420.201 defines “person with an ownership or control interest”
as “a person or corporation that . . . [h]as an ownership interest totaling 5 percent or more
in a disclosing entity.” “Disclosing entity” would include a “[a] provider of services.”
Because the SOP imposes Part 420, Subpart C requirements on HHAs, a violation of the
standard would necessarily invoke section 420.206(c)(2), which, as noted above, permits
CMS to “terminate[] any existing agreement” with a disclosing entity for failure to
furnish required information. As asserted by CMS, the language of this provision
mandates termination for failure to furnish ownership information at the time of the
survey, and that the SOP in section 484.12(b), which incorporates and applies section
420.206(c)(2) by reference, essentially defines a violation thereof as a condition-level
noncompliance.

Additionally, the COP set forth in 42 C.F.R. § 484.30 is relevant here. That COP
contains SOPs (section 484.30(a) and (b)) governing provision of skilled nursing services
to certain patients as required by their specific plans of care.
8

A decision by CMS to terminate an HHA’s provider agreement is an “initial
determination” that the HHA may appeal by requesting a hearing before an ALJ of this
forum. 42 C.F.R. §§ 489.53(d), 498.3(b)(8), 498.5(b). The terms of 42 C.F.R. Part 498
govern the litigation of any such appeal.

CMS has moved for summary judgment in its favor. Although FED. R. CIV. P. 56 is not
directly applicable to proceedings under 42 C.F.R. Part 498, it provides guidance on the
standard of review for motions seeking summary disposition in this forum. Summary
judgment is appropriate where the record presents no genuine dispute as to any material
fact and the undisputed facts clearly demonstrate that one party is entitled to judgment as
a matter of law. White Lake Family Medicine, P.C., DAB No. 1951 (2004); Lebanon
Nursing and Rehabilitation Center, DAB No. 1918 (2004). The movant, or party
seeking summary judgment, bears the initial burden of showing the basis for its motion
and identifying the portions of the record that it believes demonstrate the absence of
genuine factual dispute. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The
nonmoving party “may not rest upon the mere allegations or denials of his pleading, but .
. . must set forth specific facts showing that there is a genuine issue for trial.” Anderson
v, Liberty Lobby, Inc., 477 U.S. 242, 248 (1986), quoting First National Bank of Arizona
v. Cities Service Co., 391 U.S. 253, 249 (1968).

Discussion:

CMS has made a prima facie showing that there are no material facts in dispute as to
termination of its provider agreement with Petitioner based on noncompliance with 42
C.F.R. § 489.53(a)(8) associated with requisite disclosure of information on ownership or
control of Horizon during the July 2005 CDHS survey. I note that although Petitioner has
responded to CMS’s Motion and has proffered exhibits to support its opposition, those
filings do not provide a basis upon which I can conclude that Petitioner has shown an
existence of a genuine issue of material fact that precludes or defeats summary disposition
in CMS’s favor. DAB has clarified that summary judgment may be upheld “if the
affected party either had conceded all of the material facts of proffered testimonial
evidence only on facts which, even if proved, clearly would not make any substantive
difference in the result.” Lebanon, at 2, citing Big Bend Hospital Corp., DAB No. 1814
(2002), aff'd Big Bend Hospital Corp. v. Thompson, No. P-02-CA-030 (W.D. Tex. Jan. 2,
2003). Thus, Petitioner’s termination based on noncompliance with ownership disclosure
requirements is subject to summary affirmation if CMS has demonstrated entitlement to
judgment as a matter of law. As I explain below, I believe that the undisputed facts do
support CMS’s position. CMS is therefore entitled to prevail as a matter of law on its
Motion for Summary Judgment.
9

Petitioner did not furnish accurate ownership information — i.e., that Ms. Guarina owned
more than 5 percent of Horizon stock following the May 18, 2005 stock transfer — to
CDHS when asked to do so in connection with the July 2005 survey. As stated by the
surveyor, “the name and address of Ruth H. Guarina were never mentioned in response to
any of the questions I asked in order to obtain the ownership information the HHA was
required to furnish at the time of the survey.” CMS Ex. 4, at 2. Rather, Petitioner’s
response identified only Mr. Ross as the owner of Horizon even after Mr. Ross and his
wife had transferred their entire interest in Horizon to Ms. Guarina on May 18, 2005,
some two months before the date of the survey. Mr. Agonias, who represented himself as
Horizon’s CFO and was the primary source of communication from Horizon to CDHS in
connection with the survey, did not convey information about the May 18, 2005
transaction between the Rosses and Ms. Guarina. CMS Exs. 4, at 1-2; 1, at 10. Atno
time during the survey did any individual associated with Horizon communicate
information to the effect that Ms. Guarina had any ownership interest in Horizon totaling
a minimum 5 percent. CMS Ex. 4, at 2.

Further, it is evident that Petitioner’s responses were intended to convince CDHS that Mr.
Ross owned Horizon during the survey period. As noted, Form CMS-1513 (Disclosure of
Ownership and Control Interest Statement) supplied by Horizon at the request of the
surveyor, clearly lists a single owner named “Clifton Ross.” CMS Ex. 4, Att. (copy of
CMS-1513 executed by Horizon’s administrator/DPCS on July 22, 2005).

Ihave carefully considered Petitioner’s responses to survey findings and arguments
against summary disposition and find them ultimately unpersuasive to defeat summary
disposition in CMS’s favor. First, Petitioner contends that, although the stock transfer
from the Rosses to Ms. Guarina occurred on May 18, 2005, the transfer did not actually
become “effective” until some three months later, on August 26, 2005. The latter date
apparently was the date on which the required change in information associated with the
stock sale was provided to United Government Services, LLC, Petitioner’s Medicare
fiscal intermediary (FI). CMS Ex. 1, at 9. According to Form CMS-855A (CMS Ex. 5),
such changes are to be reported within 90 days of the effective date of the change. Thus,
Petitioner’s argument is that the “effective” date of the stock sale was in August 2005,
well after the survey from which the instant proceeding arose, and therefore, there was no
violation of ownership information disclosure requirements as of the survey date. The
reporting provision in Form CMS-855A, however, is separate and distinct from the
requirement to furnish ownership information to a State survey agency as the survey is
being conducted and is clearly established by aforementioned regulations. Those
regulations do not permit an HHA to delay or withhold provision of ownership
10

information as requested by a State survey agency pending notice to an FI pursuant to
Form CMS-855A provisions, or otherwise provide for exceptions to the reporting
requirement based on any alternative reporting date consistent with Form CMS-855A or
some other document.

Petitioner also contends that it was not required to furnish ownership information to
CDHS at the time of the survey because there was no “actual” change in ownership,
arguing, in essence, that the corporate entity of Horizon Health Care, Inc., even after the
May 18, 2005 stock transfer, was the legal “owner.” See Petitioner’s position paper, at 3
(“[A] disclosure of the names and addresses of new persons with an ownership or control
interest in the agency except with regard to Mr. Ross was not disclosed as there was
nothing else to disclose.”). As noted, 42 C.F.R. § 489.53(a)(8) incorporates by reference
42 C.F.R. § 420.406, which provides that ownership information must be supplied to the
State survey agency when the survey is being conducted. And, the SOP in section
484.12(b) explicitly requires an HHA to disclose information concerning ownership or
management, in relevant part, for each survey, and as well, at the time of any change in
ownership or management. Notwithstanding the continued existence of Horizon Health
Care, Inc. as a corporate “person” and a distinct legal entity, before and after May 18,
2005, it is abundantly clear that, as of May 18, 2005, the Rosses had transferred their
entire shareholder interest in Horizon to Ms. Guarina. That, in my opinion, is change in
ownership or control that had occurred some two months before the date of the survey,
and therefore, Petitioner was required to disclose information about the May 18, 2005
transaction when asked to do so in July 2005.

Tam aware of the definition of “change of ownership” of a “corporation” as found in 42
C.F.R. § 489.18(a)(3), which, in pertinent part, provides: “Transfer of corporate stock ...
does not constitute change of ownership.” However, clear and distinct regulatory
provisions elsewhere, as aforementioned, require disclosure of information on ownership
or control of an HHA responsive to a surveyor’s request for such information coincident
to a survey. Petitioner has not complied with those provisions. Also worth noting is the
definition of “ownership interest” (42 C.F.R. § 420.201): “the possession of equity in the
capital, the stock, or the profits of the disclosing entity.” Under that definition, Ms.
Guarina, as of May 19, 2005, clearly had an “ownership interest” in Horizon, the
disclosing entity.

Further on this issue, I have considered Petitioner’s vague assertions to the effect that, due
to factors like alleged buyer failure to deliver stock certificates or make payment in
connection with the stock transfer on May 18, 2005, or failure of seller’s attorney to
record the transfer, or Mr. Ross’s alleged failure to resign as president and director of the
corporation, or a breach-of-contract dispute between buyers and seller, “change of
11

ownership” did not occur, or should not be deemed to have occurred, as of May 18, 2005.
Petitioner still has not proffered any evidence that Ms. Guarina did not have any
ownership interest in Horizon in July 2005. The evidence before me is overwhelmingly
to the contrary. On this point, Section 4 of the Stock Purchase Agreement Ms. Guarina
executed as Buyer, and the Rosses as Seller, provides that “[t]he transaction contemplated
by this Stock Purchase Agreement shall close on May 18, 2005 unless that date is
modified or changed by mutual written agreement of the parties.” CMS Ex. 3, Att. at 3.
Section 17(f) of the Stock Purchase Agreement provides that “this ... Agreement is
subject to amendment only by subsequent written, executed agreement by and between
the parties hereto.” CMS Ex. 3, Att. at9. There is no proffer of evidence, or even an
assertion by Petitioner, that the parties mutually exercised the option to delay or modify
the closing date of the May 18, 2005 transaction as scheduled, such that Ms. Guarina did
not acquire any ownership or controlling interest in Horizon until after the July 2005
survey. Further on this point, I am aware that Petitioner has proffered evidence
purportedly associated with the May 18, 2005 stock transfer bearing various dates before
and after then. P. Exs. 2-5. None of those items explicitly identifies the parties to the
May 18, 2005 transaction. P. Exs. 4 and 5 are duplicate items. The third and last page of
P. Exs. 4 and 5 is a copy of a facsimile transmission cover sheet from Mr. Ross to “Ruth”
(presumably Ruth H. Guarina) dated January 16, 2006, asking “Ruth” to send certain tax
records “from 5-18-05 thru 12-31-05 for filing the 2005 tax return” to an identified
accounting firm. That item, in my view, actually supports CMS’s position. It indicates
Mr. Ross’s and Ms. Guarina’s mutual understanding of the transfer of the former’s, and
his wife’s, collective controlling interest in Horizon to Ms. Guarina before July 2005.

Moreover, it is not only evident that Mr. Agonias, representing himself as Horizon’s CFO
and Ms. Guarina’s agent, played a major role in connection with communication to CMS
and CRD in connection with the survey and the instant proceeding, but that he also played
such a role in the negotiation and consummation of the May 18, 2005 stock transfer from
the Rosses to Ms. Guarina. More specifically, the Indemnity Agreement executed by and
between the Rosses and Mr. Agonias (CMS Ex. 3, Att. at 13) indicates that Mr. Agonias
held himself out to the Rosses as the prospective buyer until “the eve of the execution of”
the Stock Purchase Agreement, when he “elected to nominate Ruth H. Guarina as the
Buyer therein.” Such evidence, the authenticity of which is not disputed and where the
evidence before me shows no subsequent revocation or revision of the Indemnity
Agreement, is highly probative evidence indicative of Mr. Agonias’s awareness of his and
Ms. Guarina’s respective roles in the transaction and who would “own” Horizon after the
transaction was completed. In the face of such evidence, I am not persuaded by after-the-
fact arguments concerning what Mr. Agonias deems is the true “effective” date of the
transfer of ownership.
12

Furthermore, what I see as a theme in both arguments - that is, first, the stock transfer was
not “effective” until after the CDHS survey, and second, that there was no “actual”
change in ownership as of May 18, 2005 - is Petitioner’s apparent plea of ignorance or
mistake as to regulatory mandates. I agree with CMS that neither ignorance, nor mistake,
without more, is adequate to defeat summary judgment. Horizon, as an HHA, is held to a
standard of responsibility for complying with Medicare program requirements and is
presumed to understand what is required of it to remain a program participant. See
generally Cary Health and Rehabilitation Center, DAB No. 1771 (2001).

CMS is authorized to terminate a Medicare provider’s agreement based on condition-
level noncompliance. As stated, the COP at 42 C.F.R. § 484.12 is controlling on the issue
of failure to disclose ownership information at the time of the survey. Section 484.12(b)
sets forth an SOP, which incorporates by reference the provisions of section 420.206, and
section 420.206 authorizes CMS to terminate a provider agreement based on failure to
furnish ownership information. The facts of this case support a conclusion that
noncompliance with section 484.12(b) is tantamount to a condition-level noncompliance.
lagree with CMS on this point.

Based on the foregoing, I conclude that CMS has established a prima facie case that there
is no genuine issue of material fact and that it is entitled to summary judgment affirming
the termination of Petitioner’s Medicare provider agreement based on noncompliance
with ownership information disclosure requirements. It is clear to me that evidence of
such noncompliance in and of itself supports affirmation of CMS’s decision to terminate.

T also address, however, CMS’s second ground for its Motion: failure to furnish P-8
skilled nursing visits consistent with her plan of care. On this issue, Petitioner offers no
evidence specifically responsive to CMS’s determination as to noncompliance with
section 484.30. Rather, its responses seem to concede noncompliance, as it said in its
position paper, at 3, that, “to some extent” P-8 was not provided with physician-ordered
care. However, Petitioner did state that, once P-8 said that she did not receive a SNV, a
nurse visited her “immediately” and that the agency “constantly communicated with the
patient to ensure that she is comfortable and receiving adequate care.” Jd. Petitioner also
addressed corrective action taken, as it reported (CMS Ex. 1, at 39, 55) that the nurses
who provided service to a number of patients, including P-8, were counseled and
terminated. Be that as it may, the evidence is uncontradicted as to noncompliance with
section 484.30 with respect to P-8 during the time period in question. Action taken after
the fact to remedy a violation, or designed to ensure higher quality of services to patients
not limited to the patient whose care is the subject of a noncompliance determination,
13

does not mitigate the section 484.30 violation noted at the time of the survey. Petitioner’s
vague assertion to the effect that CMS “ignored” documented corrective actions and that
such dismissive CMS action is unfair and tantamount to abuse of CMS’s authority cannot
defeat summary judgment.

Also in connection with the second basis for CMS’s motion, I have considered, in
particular, P. Ex.1, which consists of six pages, each of which is a copy of Horizon’s
“Patient Satisfaction Survey Form” completed by patients, and all of which were signed
between July 28, 2005 and August 24, 2005, after the CDHS survey was ceased (with the
exception of one survey form, which is not dated), and in which the patients evaluated
Horizon’s nursing or physical therapy services as having been “excellent” or “good.”
Perhaps Petitioner’s intention, at least in part, was to convey its position that Horizon is
providing, and had provided during the time period contemporaneous to the survey date,
high-quality nursing care to its patients. (Note Petitioner’s statement, in its position
paper, at 3: “[P-8] mailed back to the agency a patient satisfaction survey indicating her
positive responses to the agency’s services.”) Assuming that was the intention, P. Ex. 1
does not refute undisputed facts specific to the failure to adhere to SNV requirements
consistent with P-8’s plan of care between June 30, 2005 and July 15, 2005. Evidence to
the effect that certain Horizon patients responded favorably to a patient care satisfaction
survey near the time of the July 2005 CDHS survey, under certain circumstances, could
be supporting evidence on corrective actions taken, but that, as with counseling and
termination of nurses who were found to have failed to provide required care to P-8 and
other patients, is not the issue here. The narrow issue before me is noncompliance with
specific care requirements to be met within a specific time period consistent with a
specific patient’s plan of care. I see no evidence contrary to CMS’s conclusion that
Petitioner did not comply with those requirements.

Findings and Conclusions:

I therefore find and conclude as follows:

1. Petitioner Horizon Health Care, Inc. failed to disclose information on ownership and
control of Horizon Health Care, Inc. consistent with 42 C.F.R. § 489.53(a)(8) at the time
of the survey in July 2005.

2. Petitioner Horizon Health Care, Inc. failed to comply with the conditions of
participation in 42 C.F.R. § 484.12(b) and termination of its Medicare provider agreement
is proper pursuant to 42 C.F.R. § 489.53(a)(1).

3. Petitioner Horizon Health Care, Inc. failed to comply with 42 C.F.R. § 484.30.
Conclusion:

Based on the foregoing reasons, CMS’s Motion for Summary Judgment should be, and
is, GRANTED. CMS’s decision to terminate Petitioner Horizon Health Care, Inc.’s
participation in the Medicare program as a home health agency effective December
29, 2005, is in all respects

AFFIRMED.

/s/
Richard J. Smith
Administrative Law Judge
